Citation Nr: 1111050	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected shell fragment would (SFW) to the right calf area with right knee impairment, Muscle Group (MG) XI.  

2.  Entitlement to a compensable rating for service-connected bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, to include as due to hypertension or PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including honorable service in the Republic of Vietnam.  The Veteran is in receipt of many decorations and awards, including a Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's SFW of the right calf has resulted in a severe disability of the right calf.  

3.  The Veteran has hearing loss in the right ear with a numeric designation of I.

4.  The Veteran has hearing loss in the left ear with a numeric designation of I.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for SFW of the right calf are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code (Code) 5311 (2010).  

2.  Criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in March 2007, May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2007 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the March 2007 notice was given prior to the appealed AOJ decision, dated in May 2007.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

The Board also finds that the VA examinations of record that assess the current severity of the Veteran's SFW residuals and bilateral hearing loss are adequate for purposes of deciding the Veteran's claims.  Additionally, neither the Veteran, nor his representative, has contended a worsening of the SFW residuals or bilateral hearing loss since the most recent VA examinations in January 2008, and September 2008, respectively.  There is no need to remand for more current examinations.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating 

The Veteran contends that his residuals of SFW to the right calf and bilateral hearing loss are more severely disabling than currently rated. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance therewith, and in accordance with 38 C.F.R. § 4.59, which requires consideration of painful motion, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

SFW, right calf

The Veteran contends that SFW residuals of the right calf warrant a rating in excess of 30 percent.  

The Veteran's disability has been rated 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5311.

The applicable provisions of the rating schedule at 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4).  The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5311 pertains to Muscle Group XI, which includes the posterior and lateral crural muscles, and muscles of the calf.  This muscle group concerns the functions of propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  The muscles affected consist of the (1) Triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor hallucis longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  Under Diagnostic Code 5311, a noncompensable rating is assigned for a slight disability; a 10 percent rating is warranted for a moderate disability; a 20 percent rating is warranted for a moderately severe disability; and a 30 percent rating is assigned for a severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2010).

Severe disability of the muscles results from through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, sloughing of soft parts, and intermuscular binding and scarring.  It requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

The Board notes that the Veteran is separately rated for the scarring due to the SFW of the right calf.  There is no indication that the Veteran sought an increase in this scar rating, and thus, the rating criteria applicable to scars need not be addressed.  

VA treatment records reflect occasional complaints of right calf and knee pain and limited motion.  

In an April 2007 VA examination, the Veteran reported swelling of the right lower leg and pain in the right knee.  Physical examination revealed right calf measurement of 45 cm and left calf measurement of 42 cm.  The examiner noted moderate tenderness and there was moderate loss of the lateral margin of the gastrocnemius muscle.  There was no local heat or redness appreciated.  The Veteran had a slight limp of the right leg, but examination of the right knee and ankle was essentially normal.  The examiner noted the Veteran had shrapnel injury to the right medial calf, status-post two operative repairs, with continued local pain and weakness of the right leg.  The muscle group involved was noted to be XI only, with moderate tissue loss of the anteromedial aspect of the right mid-gastrocnemius muscle.  The examiner opined that this was moderately disabling with progression.  

The joints examination revealed flexion of the right knee to 130 degrees, without evidence of fluid, crepitus, tenderness, or laxity.  The impression was chronic knee sprain, moderate symptoms, with essentially normal examination, and minimal disability.  The Veteran's complaints were noted to be of mild knee pain, and the Veteran reported using a cane for ambulation for the past five years.  The examiner indicated that there was not painful motion of the right knee joint, and no additionally limitation with flare-ups or repetitive use.  There was also no evidence of weakness, excess fatigability, or incoordination.  The examiner opined that the right knee strain was a residual of his right calf SFW.  X-ray revealed no significant bony or joint-space abnormality, and this was found to be a normal x-ray of the right knee.  

In January 2008, the Veteran underwent another VA examination of the SFW residuals of the right calf.  He reported pain in the right knee of 6 out of 10, with 10 being the most severe pain, and sometimes up to 8 with activity.  The physical findings in this examination were the same as the last VA examination, and this was so noted by the examiner.  Muscle examination revealed pain in the right calf of 6 out of 10, and up to 8 with activity.  Measurement of the calves revealed 44 cm in the right calf, and 41 cm in the left.  The examiner noted moderate loss of the anterior medial aspect of the right gastrocnemius muscle.  There was no local heat or redness.  Again, the Veteran was noted to have a slight limp in the right leg.  The examiner confirmed the muscle group affected as being MG XI.  The examiner found no significant change in regards to the muscle since the April 2007 VA examination.  He made the same findings as in the previous examination.  

Upon careful review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his SFW residuals of the right calf.  The Board notes that the Veteran is currently awarded the maximum rating pursuant to Diagnostic Code 5311 for severe SFW residuals.  Additionally, no clinical examination has revealed that any other muscle groups were affected by his SFW-only MG XI.  

The Board appreciates the Veteran's claim that he should be entitled to a separate rating for arthritis of the right knee.  The Board has considered the DeLuca factors with respect to the right knee and acknowledges that there is some limited motion, but there is no current diagnosis of arthritis of the knee-merely one distant diagnosis of mild arthritis of the right knee.  Additionally, the Board finds that the rating criteria for this muscle group specifically consider impact in flexion of the knee, and the Veteran's main complaints include right knee and right calf pain.  As such, the Board finds it would be pyramiding to award any separate disability rating based upon painful motion of the right knee joint.  Thus, a rating in excess of 30 percent for SFW residuals of the right calf is denied.  

The Board has considered whether to apply staged ratings pursuant to Hart, but finds that under the circumstances it is not appropriate.

Bilateral hearing loss 

The Veteran seeks a compensable rating for his bilateral hearing loss.  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R.  § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  

38 C.F.R. § 4.86(a) allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; § 4.86(b) allows for the use of either Table when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

Treatment records associated with the claims file are devoid of any complaints of hearing loss or treatment for it.  Additionally, neither the Veteran, nor his representative have contended that his bilateral hearing loss impact his occupational functioning and daily activities.  

In April 2007, the Veteran underwent a VA audiological examination, and puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
15
20
LEFT
15
20
20
50

The Veteran had average thresholds of 16 decibels in the right ear, and 26 decibels in the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner confirmed the Veteran's diagnosis of bilateral sensorineural hearing loss.  

In October 2007, the Veteran underwent another VA audiological examination and, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
15
20
LEFT
35
35
35
55

The Veteran had average thresholds of 20 decibels in the right ear, and 40 decibels in the left.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  The examiner continued the Veteran's diagnosis of sensorineural hearing loss.

In September 2008, the Veteran underwent another VA audiological examination, and puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
15
5
15
20
LEFT
35
35
35
55

Average thresholds in the right ear were 14 decibels, and a 40 decibel average in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

Based on the evidence as outlined above, the Board finds that the severity of the Veteran's hearing disability does not allow for a compensable rating.  Using the audiological testing results from the October 2007 examination, the Veteran had a puretone threshold average of 20 in the right ear and 40 in the left.  Again, the Veteran's speech discrimination scores were 100 in each ear.  These result in numeric designations of I in the right ear and I in the left ear.  Thus, the numeric designation of I converges with the numeric designation of I at a point that indicates a 0 percent (noncompensable) rating.  The Veteran is entitled to a noncompensable rating for his bilateral hearing loss based upon the findings of this audiological examination.  There is no evidence that the Veteran has an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran' s hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Additionally, the Veteran's claim is being remanded to determine whether he is entitled to total disability based upon individual unemployability due to his service-connected disabilities-including bilateral hearing loss.  

The Board has considered the statements made by the Veteran regarding his hearing loss and his in-service noise exposure.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied on a schedular basis.

The Board has considered whether to apply staged ratings pursuant to Hart, but finds that under the circumstances it is not appropriate.

Extraschedular consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

A rating in excess of 30 percent for SFW residuals of the right calf is denied.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

Upon preliminary review of the evidence, and in light of the VCAA, the Board finds that further development is necessary regarding the Veteran's service connection claims for hypertension and erectile dysfunction.  

The Board notes that the Veteran was not treated for hypertension or erectile dysfunction during his period of active duty.  Of note, however, the Veteran's induction physical revealed a blood pressure reading of 110/70, and upon discharge his blood pressure was noted to be 140/96.  

The evidence of record does not show when the Veteran's hypertension began-he has merely been noted to have a history of hypertension.  The Veteran contends his hypertension began soon after discharge from service.  The Board finds that upon remand, the Veteran should be requested to submit the names and addresses of those who treated him for hypertension soon after discharge from service.  

In a February 2007 VA treatment record, it noted the Veteran's complaints of erectile dysfunction.  He reported the onset as being 3 to 4 years prior.  He was diagnosed as having organic impotence.  There was no comment as to whether this was related to service or a service-connected disability.  The Veteran contends, however, that it is secondary to his hypertension.  

In his November 2009 substantive appeal, the Veteran noted that his hypertension may be related to his dreams about Vietnam.  He stated that when he dreams about the war, he sweats and his blood pressure increases.  He advised that his nerves are bad, and they stop him from getting an erection.  Upon a liberal review of the Veteran's assertions, the Board finds the claims of service connection for hypertension and erectile dysfunction to include a secondary/aggravation claim to service-connected PTSD.  As such, the Board finds a remand is necessary for a VA examination to be scheduled to determine whether the Veteran's hypertension and erectile dysfunction were caused or worsened by service or a service-connected disability.  

Finally, the Board notes that both the Veteran, through his representative, has indicated that he is unable to work on account of symptoms associated with his service-connected disabilities.  The RO therefore should adjudicate the matter of entitlement to a total rating based on individual unemployability (TDIU) due to service- connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the contact information for medical providers who initially treated him for hypertension following service.  All attempts to retrieve these records should be associated with the claims file.  Perform any development deemed necessary.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hypertension and erectile dysfunction.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing.  The examiner should then render an opinion as to whether it is at least as likely as not that any current hypertension and erectile dysfunction had their onset in service, or were caused or worsened by a service-connected disability.  The examiner should specifically address the Veteran's blood pressure readings upon induction and discharge from service.  Further, the examiner should address the Veteran's contentions that his "nerves"/PTSD caused or worsened his hypertension and erectile dysfunction.  The examiner should provide rationale for all opinions given.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence-including adjudication of the Veteran's TDIU claim.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


